136 N.W.2d 286 (1965)
MERCHANTS AND FARMERS STATE BANK OF WEATHERFORD, TEXAS, Appellant,
v.
Blair Carroll ROSDAIL, C. Earle Fletcher, Tom Fletcher and Meyrl B. Finch, Appellees.
No. 51483.
Supreme Court of Iowa.
June 30, 1965.
*287 PER CURIAM.
The application of plaintiff-appellant for clarification of the opinion filed herein Desaid, appearing at page 790 of 131 North Western Reporter, Second Series, pages 786 to 791, and the petitions for rehearing of said plaintiff and defendant-appellee Rosdail having been duly argued, submitted and considered, the order thereon is as follows:
There is hereby added at the end of Division V of the opinion filed as aforesaid, appearing at page 790 orf 131 North Western Reporter, Second Series, the following: A demand upon defendant Rosdail for return of the vehicle was unnecessary. Likewise such a demand upon any defendant other than Rosdail was unnecessary since they did not have possession of the vehicle, had disposed of it, and such demand would have been useless. See 18 Am. Jur.2d, Conversion, section 63.
Division VI of the opinion, appearing at pages 790 and 791 of 131 North Western Reporter, Second Series, is hereby deleted and the following is substituted therefor:
VI. The decision of the trial court is reversed and we hereby declare that plaintiff is the holder and owner of a first lien against the Rambler station wagon and plaintiff's rights are superior to any claim or rights of defendants. We also declare that by taking possession of and claiming ownership of said automobile defendants Blair Carroll Rosdail, C. Earle Fletcher, Tom Fletcher and Meyrl B. Finch converted same.
The case is reversed and remanded to the district court for further proceedings in harmony with this opinion and without prejudice to the right of any defendant to reassert his cross-petition. Costs are hereby taxed to defendants.
Reversed and remanded.